915 F.2d 1404
60 Fair Empl. Prac. Cas. (BNA) 418, 2 A.D. Cases 295
Daryl A. MILLER, Plaintiff-Appellant,v.AT & T NETWORK SYSTEMS, an AT & T Technologies, Inc., Group,Defendant-Appellee.
No. 89-35783.
United States Court of Appeals,Ninth Circuit.
Submitted July 26, 1990.Decided Oct. 18, 1990.

James M. Brown, Enfield, Guimond & Brown, Salem, Or., for plaintiff-appellant.
Jeffrey M. Batchelor, Spears, Lubersky, Bledsoe, Anderson, Young & Hilliard, Portland, Or., for defendant-appellee.
Appeal from the United States District Court for the District of Oregon.
Before GOODWIN, Chief Judge, NELSON and LEAVY, Circuit Judges.
PER CURIAM:


1
We affirm the judgment of the district court and adopt its opinion published in 722 F. Supp. 633 (D.Or.1989).


2
AFFIRMED.